DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/07/2021.
Allowable Subject Matter
Claims 1, 3, 5, 7-11, 13, 14, and 16-20 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming an organic light emitting diode comprising a first phosphorescent light emitting layer adjacent to an anode, a fluorescent light emitting layer and a second phosphorescent light emitting layer adjacent to cathode, wherein the anode includes a short reduction pattern which implements a narrow path, and  wherein a degree of horizontal orientation of a phosphorescent dopant included in the second phosphorescent light emitting layer is higher than a degree of horizontal orientation of a phosphorescent dopant included in the first phosphorescent light emitting layer in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming an organic light emitting diode comprising a first phosphorescent light emitting layer, a fluorescent light emitting layer and a second phosphorescent light emitting layer having a first emission efficiency peak at a first distance from the cathode and a second emission efficiency peak at a second distance from the cathode, wherein a degree of horizontal orientation of a phosphorescent dopant included in the first phosphorescent light emitting layer is higher than a degree of horizontal orientation of a phosphorescent dopant included in the second phosphorescent light emitting layer in combinations with other claim limitations as required by claim 11.
The dependent claims 3, 5, 7-10, 13, 14, and 16-20 are allowable by virtue of the dependence upon the claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891